Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 1 of 25 PageID 2431




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                CASE NO. 8:18-cv-2608-SDM-AAS

    HEALTHPLAN SERVICES, INC.,

           Plaintiff,
    v.

    RAKESH DIXIT,
    FERON KUTSOMARKOS,
    E-INTEGRATE, INC.,
    KNOWMENTUM, INC, and
    MEDIA SHARK PRODUCTIONS, INC.,

          Defendants.
    _____________________________/

                 HEALTHPLAN SERVICES, INC.’S MOTION TO COMPEL

           Pursuant to Rule of Civil Procedure 37 and Local Rule 3.04, Plaintiff HealthPlan

    Services, Inc. (“HealthPlan”), through its undersigned counsel, hereby respectfully moves to

    compel Defendants Rakesh Dixit (“Dixit”), Knowmentum, Inc. (“Knowmentum”) and Media

    Shark Productions, Inc. (“Media Shark”) (collectively the “Dixit Defendants”) and Feron

    Kutsomarkos and E-Integrate, Inc. (“the Kutsomarkos Defendants”) to amend their

    Rule 26(a)(1) Initial Disclosures and produce crucial documents in this case.

    I.     INTRODUCTION

           Pursuant to the Court’s Order (D.E. 78), the parties met and conferred on April 12,

    2019 to discuss the outstanding discovery issues in this case. Concerning the Initial

    Disclosures, the Kutsomarkos Defendants refuse to reduce the list of more than 350

    individuals they contend are likely to have discoverable information. The Dixit Defendants,

    conceding that their initial disclosures are too voluminous, agreed to pare them down by



                                                  1
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 2 of 25 PageID 2432




    April 17th; however, have yet to do so. Regarding the production of documents, all

    Defendants are playing “keep away” with entire categories of documents crucial to

    HealthPlan’s case. Accordingly, HealthPlan seeks relief from the Court.

    II.    STANDARD OF LAW

           “The overall purpose of discovery under the Federal Rules is to require the disclosure

    of all relevant information so that the ultimate resolution of disputed issues in any civil action

    may be based on a full and accurate understanding of the true facts, and therefore embody a

    fair and just result.” Jones v. Z.O.E. Enters. of Jax, 2012 U.S. Dist. LEXIS 104768, at *2

    (M.D. Fla. July 27, 2012) (internal citations omitted). When a party serving discovery

    receives inadequate responses, the serving party may seek compelled disclosure. Arthrex,

    Inc. v. Parcus Med., 2012 U.S. Dist. LEXIS 124173, at *2 (M.D. Fla. 2012); FRCP 37(a).

    III.   ARGUMENT

           A. DEFENDANTS MUST AMEND THEIR INITIAL DISCLOSURES

           Amended Initial Disclosures should be compelled from all of the Defendants because

    they contain a grossly over-inclusive list of undifferentiated individuals alleged to likely have

    discoverable information supporting their claims or defenses. The Kutsomarkos Defendants

    still categorically refuse to reduce their list of 350 potential witnesses purportedly having

    knowledge concerning the claims at issue in the case. See Exhibit A. While the Dixit

    Defendants have conceded that their Initial Disclosures are too voluminous and have agreed

    to pare them down by April 17th, they have yet to do so. See Exhibit B. Rule 26 provides that

    the list of individuals are those that parties believe in good faith they “may use” to support its

    claims – it does not contemplate that parties will initially disclose the names of every single




                                                    2
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 3 of 25 PageID 2433




    individual/entity they can possibly think of. These blunderbuss disclosures are improper.

    United States ex rel. Brown v. Celgene Corp., 2015 U.S. Dist. LEXIS 189371 (C.D. Cal.

    July 24, 2015) (list of 130 witnesses without any indication of the subject matter of their

    anticipated testimony did not further the purposes of Rule 26(a) and Court compelled

    narrower list of witnesses); Sender v. Mann, 225 F.R.D. 645 (D. Col. 2004) (laundry list of

    undifferentiated witnesses improper). Here, Defendants are deliberately hiding the identity

    of witnesses they actually intend to call at trial in an industry-sized disclosure.

           Additionally, Defendants fail to provide specifics about the individuals and/or parties,

    their significance to the instant action, or the subject matter they purportedly possess.

    Rule 26(a)(1)(A)(i) disclosures must indicate “the general topics on which such persons have

    knowledge.” See Notes of Advisory Committee on Rules – 1993 Amendments. The reference

    to “topics” provides that disclosing parties must provide more than a perfunctory statement

    that the identified person has information “about the case.” Lobato v. Ford, 2007 U.S. Dist.

    LEXIS 65574 (D. Colo. Sept. 5, 2007) (internal citations omitted). For nearly all of the

    parties listed in the Dixit Defendants’ amended Initial Disclosures, Defendants provide a

    similar perfunctory statement about the party having knowledge of or documents relating to

    the claims that are the subject of this lawsuit. Hammonds v. Jackson, 2015 U.S. Dist.

    LEXIS 183808, at *5 (N.D. Ga. Mar. 16, 2015) (disclosure that individuals “have knowledge

    of the facts and allegations…in the Complaint” are “plainly deficient” under Rule 26(a)(1)).

           B. SUPPLEMENTAL RESPONSES AND RESPONSIVE DOCUMENTS
              REGARDING CRUCIAL INFORMATION SHOULD BE COMPELLED

                   1. Disputed Requests for Production to Dixit and Responses (Exhibit C)




                                                     3
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 4 of 25 PageID 2434




       Request No. 12 and Dixit’s Response: All communications between You and
       KUTSOMARKOS, and relating or referring to any of the following: HealthPlan
       Copyrighted Materials; Accused Infringing Works; the HealthPlan-E-Integrate
       Agreement; or the HealthPlan- Media Shark Agreement.
       RESPONSE: Due to the fact Plaintiff requests all communication “relating…to” but
       yet fails to define or limit “healthcare exchanges,” Defendant objects to this request as
       overbroad, unduly burdensome, vague and ambiguous, and not reasonably limited in
       time or scope. Without waiving said objections, Defendant is in the process of
       gathering these documents and will respond this request at a mutually agreeable time
       and location.

           This Response is deficient because it fails it to state with specificity the grounds for

    the objections to the request.    FRCP 34; Middle District Discovery (2015) (hereinafter

    “Handbook”) at 12. The Response contains improper boilerplate objections without a fair

    explanation particular to the facts of the case. Gibson v. Resort at Paradise Lakes, LLC, 2017

    U.S. Dist. LEXIS 186528, at *9 (M.D. Fla. Jan. 26, 2017) (overruling boilerplate objections

    and ordering amended responses).       As such, Dixit must produce responsive documents

    because boilerplate objections constitute a waiver of the discovery sought. Spencer v. City of

    Orlando, Florida, 2016 U.S. Dist. LEXIS 12234, at *4 (M.D. Fla. Feb. 2, 2016) (vague, non-

    specific objections waive “any objection to the requested discovery”). Further, evasive

    reading of “relating to” and “healthcare exchanges” does not excuse defendant from

    production. Handbook at 11 (responding party shall reasonably interpret requests).

       Request No. 17 and Dixit’s Response: All documents and things relating or referring
       to ExchangeLink® and KNOWMENTUM.
       RESPONSE:       Due to the fact Plaintiff requests all documents and things
       “relating…to,” Defendant objects to this request as overbroad, unduly burdensome,
       harassing, vague and ambiguous, and not reasonably limited in time or scope.
       Accordingly, Defendant will not be responding to this request, as currently drafted.

           This Response is deficient because it fails to specifically state the grounds for the

    objections to the request. FRCP 34; Handbook at 12. The Response contains improper




                                                  4
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 5 of 25 PageID 2435




    boilerplate objections without a fair explanation particular to the facts of the case. Gibson,

    at *9. As such, Dixit must produce responsive documents because boilerplate objections

    constitute a waiver of the discovery sought. Spencer, at *4. Further, evasive reading of

    “relating to” does not excuse defendant from production. Handbook at 11.

       Request No. 21 and Dixit’s Response: All documents and things relating or referring
       to the HealthPlan Copyrighted Materials.
       RESPONSE: Due to the fact Plaintiff requests all documents and things
       “relating…to,” Defendant objects to this request as overbroad, unduly burdensome,
       harassing, vague and ambiguous, and not reasonably limited in time or scope. Without
       waiving said objections, Defendant has not located any responsive documents at this
       time; however, Defendant will continue to diligently search for any and all responsive
       documents and will produce such documents, if any are located.

           This Response is deficient because it fails to specifically state the grounds for the

    objections to the request. FRCP 34; Handbook at 12. The Response contains improper

    boilerplate objections without a fair explanation particular to the facts of the case. Gibson,

    at *9. As such, Dixit must produce responsive documents because boilerplate objections

    constitute a waiver of the discovery sought. Spencer, at *4. This Response also obscures

    whether there are no responsive documents or if/when they are forthcoming.

       Request No. 24 and Dixit’s Response: All communications between You and any
       third party involving (a) the ExchangeLink® system and/or (b) any system or software
       for use in connection with Affordable Care Act related or other healthcare exchanges.
       RESPONSE: Due to the fact Plaintiff fails to define or limit “healthcare exchanges,”
       Defendant objects to this request as overbroad, unduly burdensome, vague and
       ambiguous, not reasonably limited in time or scope, harassing and not calculated to
       lead to the discovery of admissible evidence. Accordingly, Defendant will not be
       responding to such request as currently worded.

           This Response is deficient because it fails to specifically state the grounds for the

    objections to the request. FRCP 34; Handbook at 12. The Response contains improper

    boilerplate objections without a fair explanation particular to the facts of the case. Gibson,




                                                  5
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 6 of 25 PageID 2436




    at *9. As such, Dixit must produce responsive documents because boilerplate objections

    constitute a waiver of the discovery sought. Spencer, at *4. Further, evasive reading of the

    common term “healthcare exchanges” does not excuse Dixit from production. Handbook

    at 11.   Moreover, the language “not reasonably calculated to lead to the discovery of

    admissible evidence,” is outdated and improper.

       Request No. 25 and Dixit’s Response: All documents and things relating or referring
       to payments made to, and gains and profits realized by, You or companies You control
       as a result of Your dealings with Dr. Bojkovic.
       RESPONSE:         Due to the fact Plaintiff requests all documents and things
       “relating…to,” Defendant objects to this request as overbroad, unduly burdensome,
       vague and ambiguous, and not reasonably limited in time or scope. Further, due to the
       fact Dr. Michael Bojkovic is an unrelated and independent third party, Defendant
       objects to this request as harassing and not calculated to lead to the discovery of
       admissible evidence. Without waiving said objections, Defendant has not located any
       responsive documents at this time; however, Defendant will continue to diligently
       search for any and all responsive documents and will produce such documents, if any
       are located.

             This Request is relevant to HealthPlan’s claims because compensation, benefits or

    revenue concerns whether Dixit failed to observe corporate formalities by commingling

    funds of the corporation with funds of other corporations and with personal funds or by using

    the assets of the corporation for personal use, and if so, warrants piercing the corporate veil.

    Raber v. Osprey Alaska, Inc., 187 F.R.D. 675, 679 (M.D. Fla. 1999). This Response is also

    deficient because it fails to specifically state the grounds for the objections to the request.

    FRCP 34; Handbook at 12. The Response contains improper boilerplate objections without a

    fair explanation particular to the facts of the case. Gibson, at *9.

       Request No. 26 and Dixit’s Response: All documents relating or referring to
       payments made to, and gains and profits realized by, You or companies You control as
       a result of Your efforts relating to ExchangeLink®.
       RESPONSE: Due to the fact Plaintiff requests all documents and things
       “relating…to,” Defendant objects to this request as overbroad, unduly burdensome,



                                                     6
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 7 of 25 PageID 2437




       vague and ambiguous, and not reasonably limited in time or scope. Without waiving
       said objections, none.

           This Request is relevant to HealthPlan’s claims because payments, gains and profits

    concern whether Dixit failed to observe corporate formalities by commingling funds of the

    corporation with funds of other corporations and with personal funds or by using the assets of

    the corporation for personal use, and if so, warrants piercing the corporate veil. Raber,

    at 679. This Response is deficient because it fails to specifically state the grounds for the

    objections to the request. FRCP 34; Handbook at 12.            Further, stating that requested

    documents will be available at an ambiguous “mutually agreeable time” is not sufficient;

    responses must provide a specific date on which documents will be produced. Handbook

    at III.A.5(c). Further, evasive reading of “relating to” does not excuse production. Id. at 11.

       Request No. 27 and Dixit’s Response: All documents relating or referring to
       payments made to, and gains and profits realized by, You or companies You control as
       a result of Your efforts to promote and sell to others a software package for use in
       connection with healthcare exchanges.
       RESPONSE: Due to the fact Plaintiff requests all documents and things “relating…to”
       but yet fails to define or limit “healthcare exchanges,” Defendant objects to this request
       as overbroad, unduly burdensome, vague and ambiguous, and not reasonably limited in
       time or scope. Without waiving said objections, none.

           This Request is relevant to HealthPlan’s claims because payments, gains and profits

    concern whether Dixit failed to observe corporate formalities by commingling funds of the

    corporation with funds of other corporations and with personal funds or by using the assets of

    the corporation for personal use, and if so, warrants piercing the corporate veil. Raber,

    at 679. This Response is deficient because it fails to specifically state the grounds for the

    objections to the request. FRCP 34; Handbook at 12. Further, stating that requested

    documents will be available at a “mutually agreeable time” is not sufficient; responses must




                                                   7
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 8 of 25 PageID 2438




    provide a specific date. FRCP 34(b)(2)(B); Handbook at III.A.5(c). Further, evasive reading

    of “relating to” and “healthcare exchanges” does not excuse production. Id. at 11.

       Request No. 30 and Dixit’s Response: All documents and things You acquired from
       HEALTHPLAN while employed by HEALTHPLAN and retained after Your
       termination from HEALTHPLAN.
       RESPONSE:        Due to the fact Plaintiff requests all documents and things
       “relating…to,” Defendant objects to this request as overbroad, unduly burdensome,
       vague and ambiguous, and not reasonably limited in time or scope. Without waiving
       said objections, Defendant has not located any responsive documents at this time;
       however, Defendant will continue to diligently search for any and all responsive
       documents and will produce such documents, if any are located.

           This Response is deficient because it fails to specifically state the grounds for the

    objections to the request. FRCP 34; Handbook at 12. The Response contains improper

    boilerplate objections without a fair explanation particular to the facts of the case. Gibson,

    at *9. As such, Dixit must produce responsive documents because boilerplate objections

    constitute a waiver of the discovery sought. Spencer, at *4.

       Request No. 35 and Dixit’s Response: All documents and things relating or referring
       to the ownership of E-INTEGRATE or the transfer of such ownership.
       RESPONSE: Due to the fact Plaintiff requests all documents and things
       “relating…to,” Defendant objects to this request as overbroad, unduly burdensome,
       vague and ambiguous, and not reasonably limited in time or scope. Without waiving
       said objections, Defendant is in the process of gathering these documents and will
       respond to this request a mutually agreeable time and location.

           This Response is deficient because it fails to specifically state the grounds for the

    objections to the request. FRCP 34; Handbook at 12. Additonally, stating that requested

    documents will be available at an ambiguous “mutually agreeable time” is not sufficient;

    responses must state a specific date on which documents will be produced. FRCP

    34(b)(2)(B); Handbook at III.A.5(c). As such, Dixit must produce responsive documents

    because boilerplate objections constitute a waiver of the discovery sought. Spencer, at *4.




                                                   8
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 9 of 25 PageID 2439




       Request No. 38 and Dixit’s Response: Documents sufficient to establish Your
       revenues, profits and/or losses relating to any business venture between You and
       Michael Bojkovic, MD.
       RESPONSE: Due to the fact Dr. Michael Bojkovic is an unrelated and independent
       third party, Defendant objects to this request as irrelevant and harassing. Additionally,
       this request seeks information which is unrelated to the current action, as such,
       Defendant objects to this request as harassing and not calculated to lead to the
       discovery of admissible evidence. Further, the burden and expense associated with
       responding to such request far outweighs any likely benefit to Plaintiff. Accordingly,
       Defendant will not be responding to this request, as currently drafted.

           This Request is relevant to HealthPlan’s claims because revenue, profits and losses

    relate to HealthPlan’s damages claims, and Dixit’s failure to observe corporate formalities by

    commingling funds of the corporation with funds of other corporations and with personal

    funds or by using the assets of the corporation for personal use, and if so, warrants piercing

    the corporate veil. Raber, at 679. This Response also fails to specifically state the grounds

    for the objections to the request. FRCP 34; Handbook at 12. The Response contains improper

    boilerplate objections without a fair explanation particular to the facts of the case. Gibson,

    at *9. As such, Dixit must produce responsive documents because boilerplate objections

    constitute a waiver of the discovery sought. Spencer, at *4.

                   2. Requests for Production to Knowmentum and Responses (Exhibit D)

       Request No. 16 and Knowmentum’s Response: All communications between
       KNOWMENTUM and DIXIT, and relating or referring to ExchangeLink® or any
       system or software for use in connection with healthcare exchanges.
       RESPONSE: Due to the fact Plaintiff requests all communications “relating…to” but
       yet fails to define or limit “healthcare exchanges,” Defendant objects to this request as
       overbroad, unduly burdensome, harassing, vague and ambiguous, and not reasonably
       limited in time or scope. Without waiving said objections, Defendant is in the process
       of gathering these documents and will supplement this request a mutually agreeable
       time and location.

           This Response is deficient because it fails to specifically state the grounds for the

    objections to the request. FRCP 34; Handbook at 12. Additionally, stating that requested



                                                   9
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 10 of 25 PageID 2440




    documents will be available at an ambiguous “mutually agreeable time” is not sufficient;

    responses must state a specific date on which documents will be produced.

    FRCP 34(b)(2)(B); Handbook at III.A.5(c). Further, evasive reading of “relating to” and the

    common term “healthcare exchanges” does not excuse production. Id. at 11.

       Request No. 21 and Knowmentum’s Response: All documents and things relating or
       referring to ExchangeLink® and E-INTEGRATE.
       RESPONSE:         Due to the fact Plaintiff requests all documents and things
       “relating…to,” Defendant objects to this request as overbroad, unduly burdensome,
       harassing, vague and ambiguous, and not reasonably limited in time or scope.
       Accordingly, Defendant will not be responding to this request, as currently drafted.

             This Response is deficient because it fails to specifically state the grounds for the

    objections to the request. FRCP 34; Handbook at 12. The Response contains improper

    boilerplate objections without a fair explanation particular to the facts of the case. Gibson,

    at *9.   As such, Knowmentum must produce responsive documents because boilerplate

    objections constitute a waiver of the discovery sought. Spencer, at *4.

       Request No. 22 and Knowmentum’s Response: All documents and things relating or
       referring to ExchangeLink® and KNOWMENTUM.
       RESPONSE:         Due to the fact Plaintiff requests all documents and things
       “relating…to,” Defendant objects to this request as overbroad, unduly burdensome,
       harassing, vague and ambiguous, and not reasonably limited in time or scope.
       Accordingly, Defendant will not be responding to this request, as currently drafted.

             This Response is deficient because it fails to specifically state the grounds for the

    objections to the request. FRCP 34; Handbook at 12. The Response contains improper

    boilerplate objections without a fair explanation particular to the facts of the case. Gibson,

    at *9.   As such, Knowmentum must produce responsive documents because boilerplate

    objections constitute a waiver of the discovery sought. Spencer, at *4.

       Request No. 30 and Knowmentum’s Response: All documents and things relating or
       referring to payments made to, and gains and profits realized by, KNOWMENTUM in



                                                  10
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 11 of 25 PageID 2441




       connection with: (a) the ExchangeLink® system, and/or (b) any system or software for
       use in connection with Affordable Care Act related or other healthcare exchanges.
       RESPONSE:         Due to the fact Plaintiff requests all documents and things
       “relating…to” but yet fails to define or limit “healthcare exchanges,” Defendant objects
       to this request as overbroad, unduly burdensome, vague and ambiguous, and not
       reasonably limited in time or scope. Without waiving said objections, Defendant is in
       the process of gathering these documents and will supplement this request a mutually
       agreeable time and location.

           This Request is relevant to HealthPlan’s claims because payments, gains and profits

    concern whether Knowmentum failed to observe corporate formalities by commingling funds

    of the corporation with funds of other corporations and with personal funds or by using the

    assets of the corporation for personal use, and if so, warrants piercing the corporate veil.

    Raber, at 679. This Response is deficient because, pursuant to it fails to specifically state the

    grounds for the objections to the request. FRCP 34; Handbook at 12. Additionally, stating

    that requested documents will be available at an ambiguous “mutually agreeable time” is not

    sufficient; responses must state a specific date on which documents will be produced.

    FRCP 34(b)(2)(B); Handbook at III.A.5(c). Further, evasive reading of “relating to” and

    “healthcare exchanges” does not excuse defendant from production. Handbook at 11.

       Request No. 46 and Knowmentum’s Response: All documents and things relating or
       referring to the ownership of KNOWMENTUM or the transfer of such ownership.
       RESPONSE: Due to the fact Plaintiff requests all communication “relating…to,”
       Defendant objects to this request as overbroad, unduly burdensome, vague and
       ambiguous, and not reasonably limited in time or scope. Without waiving said
       objections, Defendant is in the process of gathering these documents and will
       supplement this request a mutually agreeable time and location.

           This Response is deficient because it fails to specifically state the grounds for the

    objections to the request. FRCP 34; Handbook at 12. Additionally, stating that requested

    documents will be available at an ambiguous “mutually agreeable time” is not sufficient;

    responses must provide a specific date. FRCP 34(b)(2)(B); Handbook at III.A.5(c).



                                                   11
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 12 of 25 PageID 2442




       Request No. 48 and Knowmentum’s Response: Documents sufficient to show all
       compensation received in consideration of the acquisition of KNOWMENTUM.
       RESPONSE: Due to the fact Plaintiff requests documents “sufficient to show”
       without defining “sufficient to show,” Defendant objects to this request as overbroad,
       unduly burdensome, vague and ambiguous, and not reasonably limited in time or
       scope. Without waiving said objections, Defendant is in the process of gathering these
       documents and will supplement this request a mutually agreeable time and location.

           This Request is relevant because the compensation concerns whether Knowmentum

    failed to observe corporate formalities by undercapitalizing the company. Raber, at 679. This

    Response is deficient because it fails to specifically state the grounds for the objections to the

    request. FRCP 34; Handbook at 12. This Response is also deficient because stating that

    requested documents will be available at a “mutually agreeable time” is not sufficient;

    responses must provide a specific date. FRCP 34(b)(2)(B); Handbook at III.A.5(c).

       Request No. 49 and Knowmentum’s Response: Documents sufficient to show the
       yearly capitalization of KNOWMENTUM between 2013 and present day.
       RESPONSE: Due to the fact Plaintiff requests documents “sufficient to show”
       without defining “sufficient to show,” Defendant objects to this request as overbroad,
       unduly burdensome, vague and ambiguous, and not reasonably limited in time or
       scope. Without waiving said objections, Defendant is in the process of gathering these
       documents and will supplement this request a mutually agreeable time and location.

           This Request is relevant because the yearly capitalization of Knowmentum concerns

    whether Knowmentum failed to observe corporate formalities by undercapitalizing the

    company. Raber, at 679. This Response is deficient because it fails to specifically state the

    grounds for the objections to the request. FRCP 34; Handbook at 12. This Response is also

    deficient because stating that requested documents will be available at an ambiguous

    “mutually agreeable time” is not sufficient; responses must state a specific date on which

    documents will be produced. FRCP 34(b)(2)(B); Handbook at III.A.5(c).




                                                   12
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 13 of 25 PageID 2443




       Request No. 58 and Knowmentum’s Response: Documents sufficient to show
       KNOWMENTUM revenues, profits and/or losses relating to any business venture with
       Dr. Michael Bojkovic.
       RESPONSE: Due to the fact Dr. Michael Bojkovic is an unrelated and independent
       third party, Defendant objects to this request as irrelevant and harassing. Further, the
       burden and expense associated with responding to such request far outweighs any
       likely benefit to Plaintiff. Accordingly, Defendant will not be responding to this
       request, as currently drafted.

           This Request is relevant to HealthPlan’s claims because revenue, profits and/or losses

    relating to a business venture with Dr. Michael Bojkovic concerns whether Knowmentum

    failed to observe corporate formalities by using the corporate form to avoid liability and by

    commingling funds of the corporation with funds of other corporations and with personal

    funds or by using the assets of the corporation for personal use, and if so, warrants piercing

    the corporate veil. Raber, at 679. Furthermore, this Response is deficient because it fails to

    specifically state the grounds for the objections to the request. FRCP 34; Handbook at 12.

    The Response contains improper boilerplate objections without a fair explanation particular

    to the facts of the case. Gibson, at *9.   Knowmentum must produce responsive documents

    because boilerplate objections constitute a waiver of the discovery sought. Spencer, at *4.

       Request No. 61 and Knowmentum’s Response: Documents sufficient to show all
       payments, any form of compensation, benefits, or revenue KNOWMENTUM received
       from DIXIT, whether directly or indirectly.
       RESPONSE: Due to the fact the request seeks information which is unrelated to the
       issues in this case, Defendant objects to this request as irrelevant, overbroad, unduly
       burdensome, harassing, and not reasonably limited in time or scope. Further, due to
       the fact Plaintiff seeks documents regarding “indirect” payments, compensation, etc.,
       Defendant objects to such request as vague and ambiguous. Accordingly, Defendant
       will not be responding to this request, as currently drafted.

           This Request is relevant to HealthPlan’s claims because compensation, benefits or

    revenue concerns whether Knowmentum failed to observe corporate formalities by

    commingling funds of the corporation with funds of other corporations and with personal



                                                  13
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 14 of 25 PageID 2444




    funds or by using the assets of the corporation for personal use, and if so, warrants piercing

    the corporate veil. Raber, at 679. Furthermore, this Response is deficient because it fails to

    specifically state the grounds for the objections to the request. FRCP 34; Handbook at 12.

    The Response contains improper boilerplate objections without a fair explanation particular

    to the facts of the case. Gibson, at *9.   Knowmentum must produce responsive documents

    because boilerplate objections constitute a waiver of the discovery sought. Spencer, at *4.

                    3. Requests for Production to Media Shark and Responses (Exhibit E)

       Request No. 21 and Media Shark’s Response: All documents and things relating or
       referring to ExchangeLink® and E-INTEGRATE.
       RESPONSE:         Due to the fact Plaintiff requests all documents and things
       “relating…to,” Defendant objects to this request as overbroad, unduly burdensome,
       harassing, vague and ambiguous, and not reasonably limited in time or scope.
       Accordingly, Defendant will not be responding to this request, as currently drafted.

             This Response is deficient because it fails to specifically state the grounds for the

    objections to the request. FRCP 34; Handbook at 12. The Response contains improper

    boilerplate objections without a fair explanation particular to the facts of the case. Gibson,

    at *9.   As such, Media Shark must produce responsive documents because boilerplate

    objections constitute a waiver of the discovery sought. Spencer, at *4.

       Request No. 31 and Media Shark’s Response: All documents and things relating or
       referring to payments made to, and gains and profits realized by, MEDIA SHARK in
       connection with: (a) the ExchangeLink® system, and/or (b) any system or software for
       use in connection with Affordable Care Act related or other healthcare exchanges.
       RESPONSE: Due to the fact Plaintiff requests all documents and things “relating…to”
       but yet fails to define or limit “healthcare exchanges,” Defendant objects to this request
       as overbroad, unduly burdensome, vague and ambiguous, and not reasonably limited in
       time or scope. Without waiving said objections, Defendant is in the process of
       gathering these documents and will supplement this request a mutually agreeable time
       and location.




                                                  14
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 15 of 25 PageID 2445




           This Request is relevant to HealthPlan’s claims because payments made to, and gains

    and profits realized by, Media Shark regarding ExchangeLink® concerns whether Media

    Shark failed to observe corporate formalities by commingling funds of the corporation with

    funds of other corporations and with personal funds or by using the assets of the corporation

    for personal use, and if so, warrants piercing the corporate veil. Raber, at 679. Furthermore,

    this Response is deficient because it fails to specifically state the grounds for the objections

    to the request. FRCP 34; Handbook at 12. The Response contains improper boilerplate

    objections without a fair explanation particular to the facts of the case. Gibson, at *9.     As

    such, Media Shark must produce responsive documents because boilerplate objections

    constitute a waiver of the discovery sought. Spencer, at *4.

       Request No. 59 and Media Shark’s Response: Documents sufficient to show
       MEDIA SHARK revenues, profits and/or losses relating to any business venture with
       Dr. Michael Bojkovic.
       RESPONSE: Due to the fact Dr. Michael Bojkovic is an unrelated and independent
       third party, Defendant objects to this request as irrelevant and harassing. Further, the
       burden and expense associated with responding to such request far outweighs any
       likely benefit to Plaintiff. Notwithstanding such objection, see Defendant’s Response
       to RFP #5.

           This Request is relevant to HealthPlan’s claims because revenues, profits and/or

    losses relating to the business venture with Dr. Michael Bojkovic concerns whether Media

    Shark failed to observe corporate formalities by using the corporate form to avoid liability

    and by commingling funds of the corporation with funds of other corporations and with

    personal funds or by using the assets of the corporation for personal use, and if so, warrants

    piercing the corporate veil. Raber, at 679. Further, this Response is deficient because it fails

    to specifically state the grounds for the objections to the request. FRCP 34; Handbook at 12.

    The Response contains improper boilerplate objections without a fair explanation particular



                                                  15
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 16 of 25 PageID 2446




    to the facts of the case. Gibson, at *9. Moreover, Media Shark’s response to Request for

    Production No. 5 is not applicable here. Media Shark must produce responsive documents

    because boilerplate objections constitute a waiver of the discovery sought. Spencer, at *4.

       Request No. 65 and Media Shark’s Response: Documents sufficient to show all
       payments, any form of compensation, benefits, or revenue MEDIA SHARK received
       from DIXIT, whether directly or indirectly.
       RESPONSE: Due to the fact the request seeks information which is unrelated to the
       issues in this case, Defendant objects to this request as irrelevant, overbroad, unduly
       burdensome, harassing, and not reasonably limited in time or scope. Further, due to
       the fact Plaintiff seeks documents regarding “indirect” payments, compensation, etc.,
       Defendant objects to such request as vague and ambiguous. Accordingly, Defendant
       will not be responding to this request, as currently drafted.

           This Request is relevant to HealthPlan’s claims because payments, compensation,

    benefits or revenue from Dixit to Media Shark concerns whether Media Shark failed to

    observe corporate formalities by commingling funds of the corporation with funds of other

    corporations and with personal funds or by using the assets of the corporation for personal

    use, and if so, warrants piercing the corporate veil.        Raber, at 679. Furthermore, this

    Response is deficient because it fails to specifically state the grounds for the objections to the

    request. FRCP 34; Handbook at 12. The Response contains improper boilerplate objections

    without a fair explanation particular to the facts of the case. Gibson, at *9. As such, Media

    Shark must produce responsive documents because boilerplate objections constitute a waiver

    of the discovery sought. Spencer, at *4.

       Request No. 68 and Media Shark’s Response: Documents sufficient to show all
       payments, any form of compensation, benefits, or revenue MEDIA SHARK received
       from KUTSOMARKOS, whether directly or indirectly.
       RESPONSE: Due to the fact the request seeks information which is unrelated to the
       issues in this case, Defendant objects to this request as irrelevant, overbroad, unduly
       burdensome, and not reasonably limited in time or scope. Further, due to the fact
       Plaintiff seeks documents regarding “indirect” payments, compensation, etc.,




                                                   16
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 17 of 25 PageID 2447




       Defendant objects to such request as vague and ambiguous. Accordingly, Defendant
       will not be responding to this request, as currently drafted.

           This Request is relevant to HealthPlan’s claims because payments, compensation,

    benefits or revenue from Kutsomarkos to Media Shark concerns whether Media Shark failed

    to observe corporate formalities by commingling funds of the corporation with funds of other

    corporations and with personal funds or by using the assets of the corporation for personal

    use, and if so, warrants piercing the corporate veil. Raber, at 679. Furthermore, this

    Response is deficient because it fails to specifically state the grounds for the objections to the

    request. FRCP 34; Handbook at 12. The Response contains improper boilerplate objections

    without a fair explanation particular to the facts of the case. Gibson, at *9. As such, Media

    Shark must produce responsive documents because boilerplate objections constitute a waiver

    of the discovery sought. Spencer, at *4.

       Request No. 72 and Media Shark’s Response: Documents sufficient to show all
       payments, any form of compensation, benefits, or revenue MEDIA SHARK made to
       DIXIT, whether directly or indirectly.
       RESPONSE: Due to the fact the request seeks information which is unrelated to the
       issues in this case, Defendant objects to this request as irrelevant, overbroad, unduly
       burdensome, and not reasonably limited in time or scope. Further, due to the fact
       Plaintiff seeks documents regarding “indirect” payments, compensation, etc.,
       Defendant objects to such request as vague and ambiguous. Accordingly, Defendant
       will not be responding to this request, as currently drafted.

           This Request is relevant to HealthPlan’s claims because payments, compensation,

    benefits or revenue from Media Shark to Dixit concerns whether Media Shark failed to

    observe corporate formalities by commingling funds of the corporation with funds of other

    corporations and with personal funds or by using the assets of the corporation for personal

    use, and if so, warrants piercing the corporate veil. Raber, at 679. This Response is deficient

    because it fails to specifically state the grounds for the objections to the request. FRCP 34;



                                                   17
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 18 of 25 PageID 2448




    Handbook at 12. The Response contains improper boilerplate objections without a fair

    explanation particular to the facts of the case. Gibson, at *9. As such, Media Shark must

    produce responsive documents because boilerplate objections constitute a waiver of the

    discovery sought. Spencer, at *4.

                   4. Requests for Production to Kutsomarkos and Responses (Exhibit F)

       Request No. 26 and Kutsomarkos’ Response: Documents relating or referring to
       expenses incurred by You in connection with your ownership of MEDIA SHARK.
       RESPONSE: In addition to the General Objections, KUTSOMARKOS objects to this
       Request as seeking information that is not relevant to or not calculated to lead to the
       discovery of evidence related to the claims made the basis of this lawsuit. See
       FED.R.CIV.P. 26(b)(1); FED.R.EVID. 401. KUTSOMARKOS further objects that the
       information sought in this Request is not proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’ resources,
       the importance of the discovery in resolving the issues, and that the burden or expense
       of the proposed discovery outweighs its likely benefit. See FED.R.CIV.P. 26(b)(1).
       Given the lack of relevance of such information to the parties’ claims and defenses, as
       well as its lack of importance to the significant issues at stake, the burden of requiring
       its production outweighs its benefit. KUTSOMARKOS further objects to this Request
       because it is overly broad and unduly burdensome. See FED.R.CIV.P. 26(b)(1);
       FED.R.CIV.P. 26(b)(2)(C)(iii). It is overly broad and burdensome because
       KUTSOMARKOS sold MEDIASHARK and Plaintiff is fishing for irrelevant
       information that has no bearing on the parties’ claims and defenses, and that seems
       designed for purposes of harassment rather than seeking information relevant to the
       parties’ claims and defenses, and is therefore overly broad and unduly burdensome.
       Despite the foregoing objections, no information responsive to this Request is being
       withheld pursuant to such objections as KUTSOMARKOS has no responsive
       documents.

           This Request is relevant to HealthPlan’s claims because expenses incurred by

    Kutsomarkos concern whether Kutsomarkos failed to observe corporate formalities by

    commingling funds of the corporation with funds of other corporations and with personal

    funds or by using the assets of the corporation for personal use, and if so, warrants piercing

    the corporate veil. Raber, at 679.




                                                  18
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 19 of 25 PageID 2449




       Request No. 31 and Kutsomarkos’ Response: Documents sufficient to show all
       payments received by You, whether directly or indirectly, from DIXIT, E-
       INTEGRATE, MEDIA SHARK, KNOWMENTUM, Drake Collaborative, Inc., Dr.
       Michael Bojkovic or Frank Perez, III.
       RESPONSE: In addition to the General Objections, KUTSOMARKOS objects to this
       Request as seeking information that is not relevant to or not calculated to lead to the
       discovery of evidence related to the claims made the basis of this lawsuit. See
       FED.R.CIV.P. 26(b)(1); FED.R.EVID. 401. KUTSOMARKOS further objects that the
       information sought in this Request is not proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’ resources,
       the importance of the discovery in resolving the issues, and that the burden or expense
       of the proposed discovery outweighs its likely benefit. See FED.R.CIV.P. 26(b)(1).
       Given the lack of relevance of such information to the parties’ claims and defenses, as
       well as its lack of importance to the significant issues at stake, the burden of requiring
       its production outweighs its benefit. KUTSOMARKOS further objects to this Request
       because it is overly broad and unduly burdensome. See FED.R.CIV.P. 26(b)(1);
       FED.R.CIV.P. 26(b)(2)(C)(iii). It is overly broad and burdensome because
       KUTSOMARKOS sold MEDIASHARK and Plaintiff is fishing for irrelevant
       information that has no bearing on the parties’ claims and defenses, and that seems
       designed for purposes of harassment rather than seeking information relevant to the
       parties’ claims and defenses, and is therefore overly broad and unduly burdensome.
       Despite the foregoing objections, no information responsive to this Request is being
       withheld pursuant to such objections as KUTSOMARKOS has no responsive
       documents.

           This Request is relevant to HealthPlan’s claims because payments by Kutsomarkos to

    the individuals listed in the Request concern whether Kutsomarkos failed to observe

    corporate formalities by commingling funds of the corporation with funds of other

    corporations and with personal funds or by using the assets of the corporation for personal

    use, and if so, warrants piercing the corporate veil. Raber, at 679.

       Request No. 43 and Kutsomarkos’ Response: Documents sufficient to show all
       compensation received for the purchase of MEDIA SHARK.
       RESPONSE: In addition to the General Objections, KUTSOMARKOS objects to this
       Request as seeking information that is not relevant to or not calculated to lead to the
       discovery of evidence related to the claims made the basis of this lawsuit. See
       FED.R.CIV.P. 26(b)(1); FED.R.EVID. 401. KUTSOMARKOS further objects that the
       information sought in this Request is not proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in



                                                  19
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 20 of 25 PageID 2450




       controversy, the parties’ relative access to relevant information, the parties’ resources,
       the importance of the discovery in resolving the issues, and that the burden or expense
       of the proposed discovery outweighs its likely benefit. See FED.R.CIV.P. 26(b)(1).
       Given the lack of relevance of such information to the parties’ claims and defenses, as
       well as its lack of importance to the significant issues at stake, the burden of requiring
       its production outweighs its benefit. KUTSOMARKOS further objects to this Request
       because it is overly broad and unduly burdensome. See FED.R.CIV.P. 26(b)(1);
       FED.R.CIV.P. 26(b)(2)(C)(iii). It is overly broad and burdensome because
       KUTSOMARKOS sold MEDIASHARK and Plaintiff is fishing for irrelevant
       information that has no bearing on the parties’ claims and defenses, and that seems
       designed for purposes of harassment rather than seeking information relevant to the
       parties’ claims and defenses, and is therefore overly broad and unduly burdensome.
       Despite the foregoing objections, no information responsive to this Request is being
       withheld pursuant to such objections as KUTSOMARKOS has no responsive
       documents.

           This Request is relevant to HealthPlan’s claims because compensation for the

    purchase of Media Shark concerns whether Kutsomarkos failed to observe corporate

    formalities by commingling funds of the corporation with funds of other corporations and

    with personal funds or by using the assets of the corporation for personal use, and if so,

    warrants piercing the corporate veil. Raber, at 679.

       Request No. 48 and Kutsomarkos’ Response: Documents sufficient to show Your
       revenues, profits and/or losses relating to any business venture between You and Dr.
       Michael Bojkovic.
       RESPONSE: In addition to the General Objections, KUTSOMARKOS objects to this
       Request as seeking information that is not relevant to or not calculated to lead to the
       discovery of evidence related to the claims made the basis of this lawsuit. See
       FED.R.CIV.P. 26(b)(1); FED.R.EVID. 401. KUTSOMARKOS further objects that the
       information sought in this Request is not proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’ resources,
       the importance of the discovery in resolving the issues, and that the burden or expense
       of the proposed discovery outweighs its likely benefit. See FED.R.CIV.P. 26(b)(1).
       Given the lack of relevance of such information to the parties’ claims and defenses, as
       well as its lack of importance to the significant issues at stake, the burden of requiring
       its production outweighs its benefit. KUTSOMARKOS further objects to this Request
       because it is overly broad and unduly burdensome. See FED.R.CIV.P. 26(b)(1);
       FED.R.CIV.P. 26(b)(2)(C)(iii). It is overly broad and burdensome because
       KUTSOMARKOS sold MEDIASHARK and Plaintiff is fishing for irrelevant



                                                  20
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 21 of 25 PageID 2451




       information that has no bearing on the parties’ claims and defenses, and that seems
       designed for purposes of harassment rather than seeking information relevant to the
       parties’ claims and defenses, and is therefore overly broad and unduly burdensome.
       Despite the foregoing objections, no information responsive to this Request is being
       withheld pursuant to such objections as KUTSOMARKOS has no responsive
       documents.

           This Request is relevant to HealthPlan’s claims because revenue, profits and/or losses

    concern whether Kutsomarkos failed to observe corporate formalities by commingling funds

    of the corporation with funds of other corporations and with personal funds or by using the

    assets of the corporation for personal use, and if so, warrants piercing the corporate veil.

    Raber, at 679.

                     5. Requests for Production to E-Integrate and Responses (Exhibit G)

       Request No. 30 and E-Integrate’s Response: All documents and things relating or
       referring to payments made to, and gains and profits realized by, E-INTEGRATE as a
       result of any dealings with Dr. Michael Bojkovic.
       RESPONSE: In addition to the General Objections, E-INTEGRATE objects to this
       Request as seeking information that is not relevant to or not calculated to lead to the
       discovery of evidence related to the claims made the basis of this lawsuit. See
       FED.R.CIV.P. 26(b)(1); FED.R.EVID. 401. E-INTEGRATE further objects that the
       information sought in this Request is not proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’ resources,
       the importance of the discovery in resolving the issues, and that the burden or expense
       of the proposed discovery outweighs its likely benefit. See FED.R.CIV.P. 26(b)(1).
       Given the lack of relevance of such information to the parties’ claims and defenses, as
       well as its lack of importance to the significant issues at stake, the burden of requiring
       its production outweighs its benefit. E-INTEGRATE further objects to this Request
       because it is overly broad and unduly burdensome. See FED.R.CIV.P. 26(b)(1);
       FED.R.CIV.P. 26(b)(2)(C)(iii). It is overly broad and burdensome because E-
       INTEGRATE has been out of business since Plaintiff drove it out of business in 2014
       and Plaintiff is fishing for irrelevant information that has no bearing on the parties’
       claims and defenses, and that seems designed for purposes of harassment rather than
       seeking information relevant to the parties’ claims and defenses, and is therefore overly
       broad and unduly burdensome.
       Despite the foregoing objections, no information responsive to this Request is being
       withheld pursuant to such objections as E-INTEGRATE has no responsive documents.




                                                  21
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 22 of 25 PageID 2452




           This Request is relevant to HealthPlan’s claims because payments, gains and profits

    concern whether E-Integrate failed to observe corporate formalities by commingling funds of

    the corporation with funds of other corporations and with personal funds or by using the

    assets of the corporation for personal use, and if so, warrants piercing the corporate veil.

    Raber, at 679.

       Request No. 33 and E-Integrate’s Response: Documents sufficient to show all
       payments made by E-INTEGRATE, whether directly or indirectly, to DIXIT,
       KUTSOMARKOS, MEDIA SHARK, KNOWMENTUM, Drake Collaborative, Alex
       Pokusholov, Dr. Michael Bojkovic or Frank Perez.
       RESPONSE: In addition to the General Objections, E-INTEGRATE objects to this
       Request as seeking information that is not relevant to or not calculated to lead to the
       discovery of evidence related to the claims made the basis of this lawsuit. See
       FED.R.CIV.P. 26(b)(1); FED.R.EVID. 401. E-INTEGRATE further objects that the
       information sought in this Request is not proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’ resources,
       the importance of the discovery in resolving the issues, and that the burden or expense
       of the proposed discovery outweighs its likely benefit. See FED.R.CIV.P. 26(b)(1).
       Given the lack of relevance of such information to the parties’ claims and defenses, as
       well as its lack of importance to the significant issues at stake, the burden of requiring
       its production outweighs its benefit. E-INTEGRATE further objects to this Request
       because it is overly broad and unduly burdensome. See FED.R.CIV.P. 26(b)(1);
       FED.R.CIV.P. 26(b)(2)(C)(iii). It is overly broad and burdensome because E-
       INTEGRATE has been out of business since Plaintiff drove it out of business in 2014
       and Plaintiff is fishing for irrelevant information that has no bearing on the parties’
       claims and defenses, and that seems designed for purposes of harassment rather than
       seeking information relevant to the parties’ claims and defenses, and is therefore overly
       broad and unduly burdensome.
       Despite the foregoing objections, no information responsive to this Request is being
       withheld pursuant to such objections as E-INTEGRATE has no responsive documents.

           This Request is relevant to HealthPlan’s claims because payments concern whether

    E-Integrate failed to observe corporate formalities by commingling funds of the corporation

    with funds of other corporations and with personal funds or by using the assets of the

    corporation for personal use, and if so, warrants piercing the corporate veil. Raber, at 679.




                                                  22
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 23 of 25 PageID 2453




       Request No. 47 and E-Integrate’s Response: All documents and things relating or
       referring to the ownership of E-INTEGRATE or the transfer of such ownership.
       RESPONSE: In addition to the General Objections, E-INTEGRATE objects to this
       Request as seeking information that is not relevant to or not calculated to lead to the
       discovery of evidence related to the claims made the basis of this lawsuit. See
       FED.R.CIV.P. 26(b)(1); FED.R.EVID. 401. E-INTEGRATE further objects that the
       information sought in this Request is not proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’ resources,
       the importance of the discovery in resolving the issues, and that the burden or expense
       of the proposed discovery outweighs its likely benefit. See FED.R.CIV.P. 26(b)(1).
       Given the lack of relevance of such information to the parties’ claims and defenses, as
       well as its lack of importance to the significant issues at stake, the burden of requiring
       its production outweighs its benefit. E-INTEGRATE further objects to this Request
       because it is overly broad and unduly burdensome. See FED.R.CIV.P. 26(b)(1);
       FED.R.CIV.P. 26(b)(2)(C)(iii). It is overly broad and burdensome because E-
       INTEGRATE has been out of business since Plaintiff drove it out of business in 2014
       and Plaintiff is fishing for irrelevant information that has no bearing on the parties’
       claims and defenses, and that seems designed for purposes of harassment rather than
       seeking information relevant to the parties’ claims and defenses, and is therefore overly
       broad and unduly burdensome.
       Despite the foregoing objections, no information responsive to this Request is being
       withheld pursuant to such objections as E-INTEGRATE has no responsive documents.

           This Request is relevant to HealthPlan’s claims because the ownership and transfer of

    ownership of E-Integrate concerns whether E-Integrate failed to observe corporate

    formalities and if so, warrants piercing the corporate veil. Raber, at 679.

           C. OUTSTANDING DISCOVERY ISSUES PENDING RESOLUTION

           HealthPlan is still attempting to resolve additional discovery disputes without

    burdening the Court. HealthPlan briefly raises these issues here to preserve them in the event

    agreement is not reached by the May 3, 2019 hearing. Regarding the ESI Agreement, the

    only outstanding issue is the number of custodians to be searched. The Dixit Defendants

    proposed a sum total of ten custodians per side, which HealthPlan has now accepted. See

    Exhibit H, January 2019 version of ESI Agreement. Once HealthPlan accepted, the Dixit




                                                  23
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 24 of 25 PageID 2454




    Defendants abandoned that proposal and joined the Kutsomarkos Defendants’ demand for

    searches of twenty-five custodians. Five search terms per custodian would entitle Defendants

    to 250 distinct email searches, the results of which will have to each be reviewed, classified

    and produced. This would place an unwarranted discovery burden on HealthPlan without

    any justification or proportionality to the needs of the case. Moreover, given that Defendants

    appear to be mostly shell companies and they maintain that the vast majority of responsive

    documents do not exist, they essentially have no search burden, no matter how many

    custodians and searches are used.

           Regarding discovery responses and document production, the Dixit Defendants

    agreed to supplement their responses to HealthPlan’s First Requests for Production by

    April 17th and produce a round of documents by April 19th. The Dixit Defendants have

    pushed these dates to April 30th.    Aside from the generic representation that the Dixit

    Defendants will supplement their responses, HealthPlan has no concrete representation which

    responses they will supplement, to what extent or whether they will agree to produce all

    documents they previously indicated they were withholding. If the Dixit Defendants do not

    supplement their responses and/or produce documents by April 30th, HealthPlan requests

    relief as deemed appropriate from the Court at the May 3, 2019 hearing.

    IV.    CONCLUSION

           Based on the foregoing, HealthPlan’s Motion should be granted.

                            LOCAL RULE 3.01(g) CERTIFICATION

           The undersigned certify that they have conferred with opposing counsel, and

    opposing counsel have stated that Defendants oppose the relief sought herein.




                                                 24
Case 8:18-cv-02608-SDM-AAS Document 81 Filed 04/19/19 Page 25 of 25 PageID 2455




    Dated: April 19, 2019                       Respectfully Submitted,

                                                 By:    /s/ Evi T. Christou                    s

                                                 Alejandro J. Fernandez (Fla. Bar No. 32221)
                                                 E-mail: AFernandez@BrinksGilson.com
                                                 Stephen J. Leahu (Fla. Bar. No. 54037)
                                                 E-mail: SLeahu@BrinksGilson.com
                                                 BRINKS GILSON & LIONE
                                                 401 E. Jackson Street, Suite 3500
                                                 Tampa, FL 33602
                                                 Telephone No. (813) 275-5020
                                                 Telefacsimile No. (305) 275-5021
                                                 William H. Frankel (IL ARDC No. 3127933)
                                                 Admitted Pro Hac Vice
                                                 E-mail: wfrankel@brinksgilson.com
                                                 Andrew J. Avsec (IL ARDC No. 6292313)
                                                 Admitted Pro Hac Vice
                                                 E-mail: aavsec@brinksgilson.com
                                                 BRINKS GILSON & LIONE
                                                 455 N. Cityfront Plaza Drive, Suite 3600
                                                 Chicago, Illinois 60611
                                                 Telephone No. (312) 321-4200
                                                 Telefacsimile No. (312) 321-4299
                                                 Evi T. Christou (D.C. Bar No.1600066)
                                                 Admitted Pro Hac Vice
                                                 E-mail: echristou@brinksgilson.com
                                                 1775 Pennsylvania Avenue, NW, Suite 900
                                                 BRINKS GILSON & LIONE
                                                 Washington, D.C. 20006
                                                 Telephone No. (202) 296-6923
                                                 Facsimile No. (202) 296-8701
                                                 Counsel for Plaintiff

                                 CERTIFICATE OF SERVICE

           I HEREBY certify that on April 19, 2019, I electronically filed the foregoing

    document with the Clerk of the Court CM/ECF.

                                                        /s/ Evi T. Christou   s
                                                           Evi T. Christou



                                                 25
